Matter of Griffin (2015 NY Slip Op 06591)





Matter of Griffin


2015 NY Slip Op 06591


Decided on August 19, 2015


Appellate Division, Second Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department



ADFOPNS
GRIFFIN
Matter of Griffin???
Griffin, Matter of???

2015 NYSlipOp 06591
Matter of Griffin???

??? APPELLATE DIVISION REPORTS, 3d SERIES
GRIFFIN [??? AD3d &commat;=3]
[\M\N NYS3d \M\N]

[*1]

In the Matter of Timothy G. Griffin, Respondent Appellant.


2014-07047 

[*2]In the Matter of Timothy G. Griffin, a suspended
attorney.
Grievance Committee for the Ninth Judicial District,
petitioner; Timothy G. Griffin, respondent.
(Attorney Registration No. 1976430)




MOTION by the Grievance Committee for the Ninth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 20, 1985. By decision and order on motion of this Court dated November 12, 2014, the respondent was [*3]immediately suspended from the practice of law pursuant to 22 NYCRR 691.4(l)(1)(i) and (iii), and the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent. By decision and order on motion of this Court dated May 1, 2015, the Grievance Committee's motion to adjudicate the respondent in default, based upon his failure to answer a verified petition dated July 22, 2014, was denied, and, on the Court's own motion, the Grievance Committee was directed to file a motion to strike the name of the respondent from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b), based upon his conviction of grand larceny, a felony.

Gary L. Casella, White Plains, N.Y. (Forrest Strauss of counsel), for petitioner.


PER CURIAM


.On February 4, 2015, the respondent entered a plea of guilty before the Honorable Stephen Rooney, in the Supreme Court, Richmond County, to one count of grand larceny in the first degree, a class B felony, in violation of Penal Law § 155.42. On April 28, 2015, Justice Rooney sentenced the respondent to an indeterminate term of imprisonment of 4 to 13 years.
The Grievance Committee for the Ninth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his conviction of a felony. The respondent has neither opposed the Grievance Committee's motion nor submitted any papers in response, although the motion was served upon him.
By virtue of his felony conviction of grand larceny in the first degree, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90(4)(a), and was automatically disbarred on February 4, 2015. Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted to reflect the respondent's automatic disbarment as of February 4, 2015.
ENG, P.J., RIVERA, DILLON, BALKIN and LEVENTHAL, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Timothy G. Griffin, a suspended attorney, is disbarred, effective February 4, 2015, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Timothy G. Griffin, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Timothy G. Griffin, is commanded to desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Timothy G. Griffin, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court